Citation Nr: 1450795	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-20 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for nose problems, to include recurrent nose bleeds.

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for shin splints, to include as being secondary to the appellant's service-connected bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had active service from February 1993 to August 1993; he also had five plus years of Marine Corps Reserve duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California.  

In September 2012, the appellant testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the September 2012 hearing, the undersigned clarified the issues on appeal and inquired as to the etiology and continuity of the appellant's asserted symptoms.  The appellant was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) or identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for shin splints, the residuals of a bleeding nose, and a lower back disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Initially, the Board notes that since filing his claim for benefits in September 2008, the appellant has not undergone medical examinations in order to determine whether the appellant now suffers from the claimed disorders that are etiologically related to active service or to a service-connected disability.  The record suggests that the appellant now has the claimed disorders, and per his testimony, along with buddy statements proffered by the appellant, the evidence insinuates that all three conditions might be related to service or a service-connected disorder.  As a medical doctor has not had the opportunity to examine the appellant and provide comments as to his assertions, the Board finds that the appellant should be afforded a VA examinations to assess the nature and etiology of his claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A further review of the appellant's claims file reveals that the appellant's private medical treatment records have not been obtained and included in the claims folder for review.  More specifically, the appellant has submitted the name of his private physician who has provided said care, but the RO has not contacted the private physician so that a copy of those records may be included in the file.  Because the records are not of record, it is the conclusion of the Board that any additional treatment records of the appellant for his asserted disabilities should be obtained because they may be material and be determinative of the claim. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant and ask that he identify all sources of medical treatment for the claimed disorders since 1993, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all identified sources, including VA records, (not already in the claims file) should then be requested.  All records obtained shall be added to the claims file.  

2.  The AOJ should arrange for VA orthopedic and ENT examinations of the appellant.  The purpose of the examinations is to confirm the presence of the claimed disorders and to obtain an opinion as to the etiology of each disorder.  The claims file, including any documents obtained as a result of this Remand, must be made available to the respective examiner for review before the examination.  Each examination report shall consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims file.  

Orthopedic - Back and Shin Splints

With respect to shin splints and back disability, the examiner must specifically make a determination as to whether the appellant now suffers from shin splints or a back disorder at present or at any time during the claims period, reconciling such finding with other medical evidence of record. 

If the appellant has had a diagnosis of shin splints and/or back disability, the examiner is requested to opine as to (i) whether it is at least as likely as not that any such disability had its clinical onset during his period of active service; (ii) whether it is at least as likely as not that any such disability is otherwise related to his period of active service; and (iii) whether it is at least as likely as not that any such disability either (a) was caused by, or (b) is aggravated by a service-connected disability, to include, with respect to the shin splints, as being secondary to his service-connected bilateral knee disabilities.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

ENT - Bloody Nose Residuals

With regard to the claim involving recurrent bloody noses, the examiner must specifically make a determination as to whether the appellant now suffers from any type of residual of bloody noses at present or at any time during the claims period, reconciling such finding with other medical evidence of record.

If the appellant has had a diagnosis of any type of nose residuals, to include the residuals of surgery or cauterization of blood vessels in the nose, the examiner is requested to opine as to (i) whether it is at least as likely as not that any such disability had its clinical onset during his period of active service; (ii) whether it is at least as likely as not that any such disability had manifested within one year following separation from service; (iii) whether it is at least as likely as not that any such disability is otherwise related to his period of active service; and (iv) whether it is at least as likely as not that any such disability either (a) was caused by, or (b) is aggravated by a service-connected disability. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ should then review the appellant's claims file and ensure that the above development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it must be undertaken prior to further claims adjudication.

4.  The AOJ will then readjudicate the appellant's claims. If the benefits sought on appeal remain denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until he is so informed.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

